Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Criminal Case No. 18-cr-00381-MSK-GPG

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   1. BRUCE HOLDER,

          Defendant.


              GOVERNMENT’S NOTICE OF INTENT TO INTRODUCE EVIDENCE
                  PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b)


          The United States of America, by and through Assistant United States Attorney

   Jeremy Chaffin, files this notice in response to the defendant’s Request for Pretrial

   Notice of 404(b) Evidence. ECF # 35. The government intends to introduce the

   evidence set forth below pursuant to Federal Rule of Evidence 404(b).

                                         BACKGROUND

          The defendant was charged by Indictment on August 16, 2018, with one count of

   distribution of fentanyl resulting in the death of J.E., and one count of distribution of

   fentanyl resulting in serious bodily injury to Z.G. ECF # 1. A warrant was issued for

   the defendant’s arrest that same day.

          On August 21, 2018, the defendant was arrested and brought before the Court.

   ECF # 5. On August 30, 2018, the defendant was arraigned and entered a not guilty

                                                 1
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 2 of 13




   plea. ECF # 33. The Court initially set trial for January 7, 2019. On December 3,

   2018, the defendant filed multiple motions related to this case. ECF ## 35, 36, 37. On

   December 4, the Court, on its own motion, vacated the trial date and reset trial for

   March 4, 2019, in light of the motions filed in this case. ECF ## 39, 41.

                EVIDENCE THE GOVERNMENT INTENDS TO INTRODUCE

          The government intends to introduce the following evidence at trial pursuant to

   Federal Rule of Evidence 404(b).

       A. Other Distribution of Fentanyl Pills by the Defendant

          W-1 1 will testify that he was directly involved in the distribution of pills containing

   fentanyl that resulted in the death of J.E., one of the counts at issue in this case. W-1

   will also testify that these pills were obtained directly from W-2. W-1 also observed on

   a number of occasions W-2 obtain similar pills directly from the defendant. W-1 has

   explained that W-2 lived next door to the defendant, and specifically recalled the

   defendant providing W-2 with pills to sell to W-1 on an early summer evening in 2017.

   When this occurred, W-1 was with W-2 in the defendant’s apartment. W-1 also

   frequently observed W-2 go to the defendant’s apartment to get pills when W-2 was out

   of pills. W-1 recalled W-2 receiving pills from the defendant on at least 10 separate

   occasions, and each time it was between 20 and 50 pills.


   1 There is a protective order in this case protecting the identities of cooperating
   witnesses. In light of this order, the government has referred to witnesses by the
   designation “W” and a number, e.g. W-1, W-2, etc. The government will provide the
   defense with the identities of the witnesses identified in this document through separate
   correspondence.
                                                  2
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 3 of 13




          W-2 will testify that he was directly involved in the distribution of pills containing

   fentanyl that resulted in the death of J.E. and serious bodily injury to Z.G., the counts at

   issue in this case. W-2 will also testify that these pills were obtained directly from the

   defendant. W-2 explained that he would sell the pills to others for $20 or $25 per pill

   and would return $17 per pill to the defendant. W-2 was present on multiple occasions

   when the defendant would distribute fentanyl pills. W-2 described how the defendant

   would keep some pills—which W-2 described as the pills the defendant would deal

   from—in a coffee table in the defendant’s living room. W-2 also described how the

   defendant would hide large quantities of pills in other areas of the defendant’s home.

   W-2 also described how the defendant would have W-2 distribute pills on the

   defendant’s behalf when the defendant was out of town. W-2 explained that he was

   given a key to the defendant’s residence in order to facilitate these distributions. W-2

   also identified two customers of the defendant, Michael Bowen and Tanner Crosby, that

   W-2 observed the defendant distribute fentanyl pills to.

          W-3 purchased fentanyl pills directly from the defendant on a number of

   occasions between December 2017 and April 2018. W-3 would purchase as many as

   75 fentanyl pills at a time from the defendant to sell to others. W-3 described the

   defendant distributing the pills from a pill bottle he kept in a coffee table in his home.

   The pills described by W-3 match the description of the pills involved in the charges at

   issue in this case.

          W-4 became involved in the distribution of fentanyl pills through the defendant.

                                                  3
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 4 of 13




   W-4 had requested money from the defendant for personal items and was told by the

   defendant to earn money by distributing fentanyl pills. W-4 would obtain pills from the

   defendant and distribute them to others. Additionally, W-4 would distribute pills to

   customers of the defendant, when the defendant was out of town. W-4 explained that

   customers would occasionally come to the defendant’s home and collect the pills from

   the defendant’s coffee table, and W-4 would then collect the money from them.

   Communications between W-4 and the defendant, obtained from the defendant’s

   phone, indicate that the defendant was distributing pills to W-4. The pills described by

   W-4 match the description of the pills involved in the charges at issue in this case.

          W-5 denied involvement in the distribution of fentanyl pills (despite evidence to

   the contrary), but explained that she had been provided fentanyl pills by the defendant

   as a sample. Communications between W-5 and the defendant, obtained from the

   defendant’s phone, indicate that the defendant was distributing pills to W-5. The pills

   described by W-5 match the description of the pills involved in the charges at issue in

   this case.

          W-6 obtained fentanyl pills directly from the defendant on a number of occasions,

   primarily for her boyfriend. W-6 would purchase the pills from the defendant for $30

   per pill. W-6 would also occasionally purchase pills from W-5, paying $20 to $25 per

   pill. The pills described by W-6 match the description of the pills involved in the

   charges at issue in this case.

          W-7 obtained fentanyl pills directly from the defendant on a number of occasions,

                                                4
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 5 of 13




   primarily for personal use. Initially, W-7 purchased pills from Tanner Crosby. Mr.

   Crosby introduced W-7 to W-5, and W-7 began purchasing pills directly from W-5 for

   $20 to $25 per pill. Eventually W-7 was introduced to the defendant and would

   purchase pills directly from him for $20 to $30 per pill. The pills described by W-7

   match the description of the pills involved in the charges at issue in this case.

          W-8 obtained fentanyl pills directly from the defendant on a number of occasions.

   W-8 purchased the pills from the defendant for $20 per pill. Communications between

   W-8 and the defendant, obtained from the defendant’s phone, indicate that the

   defendant was distributing pills to W-8. The pills described by W-8 match the

   description of the pills involved in the charges at issue in this case.

          W-9 obtained fentanyl pills directly from the defendant on a number of occasions,

   for further distribution. W-9 would purchase the pills from the defendant for $20 per pill

   and sell them to others for $35 per pill. The pills described by W-9 match the

   description of the pills involved in the charges at issue in this case.

          W-10 obtained fentanyl pills directly from the defendant and W-2 on multiple

   occasions. W-10 purchased the pills for $20 per pill. Communications between W-10

   and the defendant, obtained from the defendant’s phone, indicate that the defendant

   was distributing pills to W-10. On some occasions the defendant provided pills to the

   defendant in a baggie with penguin logos. Communications between W-10 and W-2,

   obtained from W-2’s phone, indicated that W-2 was also supplying W-10 with fentanyl

   pills. The pills described by W-10 match the description of the pills involved in the

                                                 5
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 6 of 13




   charges at issue in this case.

          W-11 obtained fentanyl pills directly from the defendant on a couple occasions,

   primarily for personal use. W-11 also obtained fentanyl pills directly from W-5. W-11

   would purchase the pills for $30 per pill, but could purchase them for less per pill if she

   purchased a larger quantity. The pills described by W-11 match the description of the

   pills involved in the charges at issue in this case.

          W-12 obtained fentanyl pills directly from the defendant on several occasions,

   primarily for personal use, over the course of a year and a half. W-12 purchased the

   pills from the defendant for $30 per pill. W-12 stated that the most pills she had seen

   the defendant with at a single time was approximately 200 pills. W-12 had a debt of

   approximately $2000 with the defendant for the pills obtained from him. The pills

   described by W-12 match the description of the pills involved in the charges at issue in

   this case.

          W-13 obtained fentanyl pills directly from the defendant on several occasions,

   primarily for personal use. W-13 would pay $20 or $25 per pill depending on the

   amount purchased. W-13 explained that if he purchased more than 10 pills from the

   defendant, he would be able to get them for $20 per pill, otherwise they were $25 per

   pill. W-13 also explained that on a number of occasions multiple people would pool

   their funds to purchases pills. Everyone would pay in $25 per pill, and W-13 would buy

   pills from the defendant for $20 per pill, with the balance going to him in the form of

   more pills. W-13 had a debt of approximately $2,200 with the defendant for the pills

                                                 6
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 7 of 13




   obtained from him. W-13 had a conversation with the defendant regarding what the

   pills were, the defendant told W-13 the pills were pressed and contained fentanyl. The

   pills described by W-13 match the description of the pills involved in the charges at

   issue in this case.

      B. Importation of Fentanyl Pills by the Defendant

          W-2 understood from the defendant, that the defendant travelled to Mexico

   approximately once a month in order to obtain fentanyl pills. In February 2018, W-2

   travelled to Mexico with the defendant in order to procure more fentanyl pills. W-2

   described crossing the border into Mexico in the defendant’s truck and meeting with the

   defendant’s source of supply, observing the defendant provide the source with a large

   sum of money. The next day, W-2 stated that the source took the defendant’s truck

   and returned it later with the pills hidden inside. W-2 returned with the defendant to

   Grand Junction, where the defendant later removed the pills from the truck, showing

   them to W-2. W-2 described thousands of pills contained within a vacuum sealed bag.

   W-2 explained that these pills were identical to pills involved in the charges in this case.

          Agents reviewed records of the defendant’s border crossing. Consistent with W-

   2’s description, the records indicated that the defendant entered the United States from

   Mexico on approximately a monthly basis. On June 13, 2018, agents learned that the

   defendant entered the United States from Mexico, and observed him returning to his

   home. Shortly thereafter, agents conducted a “trash pull” at the defendant’s residence.

   The trash from the defendant’s residence included a vacuum sealed package containing

                                                7
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 8 of 13




   residue later tested and confirmed to be fentanyl. In the residue were multiple imprints

   of what appeared to be pills, consistent with W-2’s description of the packaging used by

   the defendant.

      C. Controlled Purchases

          On a number of occasions, agents conducted controlled purchases of fentanyl

   pills from W-14. The pills obtained in these purchases were similar in appearance to

   the pills underlying the charges in this case. W-14 obtained these pills directly from W-

   5, and understood from W-5 and Michael Bowen—an associate of W-14—that the

   source of these pills was the defendant. Immediately prior to most of the controlled

   purchases, the defendant was observed by agents arriving at W-5’s residence and

   quickly departing. Additionally, communications obtained from the defendant’s phone

   indicate that the defendant supplied W-5 with fentanyl pills.

      D. The Defendant’s Involvement in the Death of Another

          As noted above, W-2 specifically indicated that the defendant distributed fentanyl

   pills to a person named Tanner Crosby (also known as Tanner Hollet). On May 19,

   2018, Mr. Crosby died from a mixed drug overdose involving fentanyl. When law

   enforcement arrived on the scene of Mr. Crosby’s death they located several fentanyl

   pills similar in appearance to the pills involved in the charges in this case. Some of

   these pills were contained in a distinctive baggie with penguin logos on it. During the

   search of the defendant’s home, agents located these same distinctive baggies in the

   defendant’s bedroom. W-2 and W-4 both confronted the defendant regarding their

                                                8
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 9 of 13




   belief that the defendant distributed pills that caused Mr. Crosby’s death.

      E. The Defendant’s Attempts to Destroy Evidence

          During his arrest, agents seized a cellular phone from the defendant’s

   possession. Contemporaneous with the defendant’s arrest, agents executed a search

   warrant at his home, seizing, as pertinent here, an iPad. These items contained

   substantial evidence related to the defendant’s involvement in the distribution of fentanyl

   pills. Shortly after the defendant’s arrest, the defendant spoke with his wife on a

   recorded jail call. During this call, the defendant and his wife discussed remotely

   wiping the devices discussed above to prevent the government from accessing the

   information contained on the devices. The defendant’s wife stated that she reported

   the devices stolen and attempted to remotely wipe the devices. During the defendant’s

   detention hearing, the defendant admitted that he sought to attempt to wipe the devices,

   but claimed that he did so to prevent the government from seeing private images on the

   devices.

                                         ARGUMENT

          Rule 404(b) precludes using crimes, wrongs, or other acts to prove that

   commission of the charged crime conforms to the defendant’s character. Fed. R. Evid.

   404(b)(1). But other acts evidence may be admitted for other purposes, such as to

   prove “motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

   mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). “This rule is one of inclusion,

   rather than exclusion, unless the evidence is introduced for the impermissible purpose

                                                9
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 10 of 13




   or is unduly prejudicial.” United States v. Smalls, 752 F.3d 1227, 1237 (10th Cir. 2014)

   (quotation omitted).

          Courts consider a four-part test when evaluating the admissibility of 404(b)

   evidence:

                 (1) the evidence must be offered for a proper purpose; (2)
                 the evidence must be relevant; (3) the trial court must make
                 a Rule 403 determination of whether the probative value of
                 the similar acts is substantially outweighed by its potential for
                 unfair prejudice; and (4) pursuant to [Rule] 105, the trial
                 court shall, upon request, instruct the jury that evidence of
                 similar acts is to be considered only for the proper purpose
                 for which it was admitted.

   Id. (quotation omitted).

          The evidence related to other distributions of fentanyl pills by the defendant, the

   defendant’s importation of fentanyl pills from Mexico, the controlled purchases, and the

   defendant’s involvement in the death of another is critical to establish identity,

   knowledge, motive, and intent. It is anticipated that the defendant will contest that he

   distributed the drugs that resulted in the death of J.E. and serious bodily injury to Z.G.

   The proffered evidence tends to show that the defendant’s distribution of these pills was

   part of a larger scheme to distribute fentanyl pills for profit. United States v. Brooks,

   161 F.3d 1240, 1243 (10th Cir. 1998) (“other acts evidence is properly admitted at trial

   to establish identity”). The evidence also demonstrates the defendant’s knowledge

   regarding the pills and his intent in distributing them. United States v. Poole, 929 F.2d

   1476, 1481 (10th Cir. 1991) (other acts of drug distribution offered for a proper purpose

   of showing the defendant knew of the drug distributed and that he had the intent to
                                                10
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 11 of 13




   distribute it). Additionally, the evidence serves the proper purpose of corroborating W-

   2’s testimony. See United States v. Porter, 881 F.2d 878, 886 (10th Cir. 1989) (noting

   corroboration is a proper purpose under F.R.E. 404(b)).

          The evidence is likewise relevant. The evidence establishes that the defendant

   is the primary, if not sole, source of fentanyl pills in the Grand Junction area.

   Accordingly, the evidence makes it more probable that the defendant in fact distributed

   the pills that killed J.E. and caused serious bodily injury to Z.G., as W-2 will testify.

   F.R.E. 401 (evidence is relevant if it has a tendency to make a fact of consequence

   more or less probable).

          Furthermore, the probative value of the evidence is not substantially outweighed

   by the dangers articulated in Federal Rule of Evidence 403. Indeed, the evidence

   directly relates to the anticipated central issue in this case, whether the defendant was

   the person that distributed fentanyl pills that killed one person and injured another.

   Consequently, the evidence is admissible as 404(b) evidence. To the extent the

   defendant wishes a limiting instruction, one can be prepared that ensures the jury uses

   the evidence only for the purposes for which it is admitted.

          The defendant’s attempts to destroy evidence demonstrate his consciousness of

   guilt. United States v. Castillo, 615 F.2d 878, 885 (9th Cir 1980) (“An attempt by a

   criminal defendant to suppress evidence is probative of consciousness of guilt and

   admissible on that basis.”). Accordingly, the evidence described above is admissible at

   trial against the defendant.

                                                 11
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 12 of 13




                                       OTHER ISSUES

          The defendant requests that the government be required to detail the dates and

   places that the proffered 404(b) evidence occurred. While the government is not

   required to provide such information, it has included that information to the extent

   practicable. United States v. Folse, 163 F.Supp.3d 898, 916 (D. N.M. 20215) (“The

   United States need not provide the dates, times, places and persons involved in [404(b)

   acts]; the statements of each participant, or any documents that contain evidence of

   such other crimes or acts.” (quotation omitted)). Additionally, the defendant requests

   that the government be required to provide the names and addresses of all persons

   who were witnesses to or have knowledge of any proffered 404(b) evidence. As noted

   above, the government has provided the defense with the names of witnesses

   discussed in this filing. However, the government objects to the defendant’s request

   for information beyond what has already been provided. Id.

          Respectfully submitted this 28th day of December, 2018.

                                                    JASON R. DUNN
                                                    United States Attorney


                                                    By: s/ Jeremy Chaffin
                                                    JEREMY CHAFFIN
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    205 North 4th Street, Suite 400
                                                    Grand Junction, CO 81501
                                                    Tel: (970) 257-7113
                                                    Fax: (970) 248-3630
                                                    E-mail: jeremy.chaffin@usdoj.gov
                                                    Attorney for Government
                                               12
Case 1:18-cr-00381-MSK-GPG Document 46 Filed 12/28/18 USDC Colorado Page 13 of 13




                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 28th day of December, 2018, I electronically filed the
   foregoing GOVERNMENT’S NOTICE OF INTENT TO INTRODUCE EVIDENCE
   PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b) with the Clerk of the Court
   using the CM/ECF system which will send notification of such filing to the following e-
   mail address:

   Marna M. Lake
   marnalake@gmail.com


                                                     s/ Cosandra Foster
                                                     COSANDRA FOSTER
                                                     Paralegal Specialist
                                                     U.S. Attorney’s Office
                                                     205 N. 4th Street, Suite 400
                                                     Grand Junction, CO 81501
                                                     Telephone (970) 241-3843
                                                     Fax (970) 248-3630
                                                     E-mail: cosandra.foster@usdoj.gov




                                                13
